i          i        i                                                              i     i     i




                                 MEMORANDUM OPINION

                                        No. 04-08-00137-CV

                                         Sergio GALINDO,
                                              Appellant

                                                   v.

                               HOLT TEXAS, LTD., d/b/a Holt Cat,
                                        Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-09480
                             Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialynn Barnard, Justice

Delivered and Filed: January 14, 2009

DISMISSED

           By order dated December 2, 2008, we advised appellant this appeal would be dismissed as

moot unless a response showing there is a live controversy between the parties were filed by

December 12, 2008. No response has been filed. Accordingly, the appeal is dismissed.

                                                        PER CURIAM